 


109 HR 493 IH: Ruben Estrella-Soto Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 493 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Reyes introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to establish an allowance to cover the cost of premiums for Servicemembers’ Group Life Insurance coverage for members of the Armed Forces serving in combat zones, for junior enlisted members, and for certain other members. 
 
 
1.Short titleThis Act may be cited as the Ruben Estrella-Soto Act of 2005.  
2.Allowance for certain members to cover monthly deduction from basic pay for Servicemembers’ Group Life Insurance coverage 
(a)Allowance to cover SGLI deductionsChapter 7 of title 37, United States Code, is amended by adding at the end the following new section: 
 
437.Allowance to cover monthly deduction from basic pay for Servicemembers’ Group Life Insurance coverage 
(a)Allowance requiredThe Secretary concerned shall provide an allowance under this section to a member of the armed forces who has obtained insurance coverage for the member under the Servicemembers’ Group Life Insurance program for each month during which any of the following eligibility criteria apply with respect to the member, as determined by the Secretary concerned: 
(1)The member served at any time during the month in an area for which special pay is available under section 310 of this title (in this subsection referred to as a combat zone). 
(2)The member underwent training at any time during the month for immediate deployment to a combat zone. 
(3)The member underwent outprocessing at any time during the month immediately following return from a combat zone. 
(4)The member was in transit at any time during the month to or from a combat zone, including transit in connection with authorized leave from the combat zone. 
(5)The member was hospitalized at any time during the month as a result of a wound, injury, illness, or other medical condition incurred or aggravated in a combat zone. 
(6)The member is serving in pay grade E–1 through E–4. 
(b)Amount of allowanceThe amount of the allowance for a member for a month shall be equal to the amount of the deduction made for that month from the basic pay of the member for the level of Servicemembers’ Group Life Insurance coverage obtained by the member under section 1967 of title 38. 
(c)Notice of availability of allowanceTo the maximum extent practicable, the Secretary concerned shall give members information the regarding the following: 
(1)The availability of the allowance under this section for members insured under the Servicemembers’ Group Life Insurance program. 
(2)The ability of members who elected not to be insured under Servicemembers’ Group Life Insurance, or elected less than the authorized maximum coverage, to obtain additional coverage as provided in section 1967(c) of title 38.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of title 37, United States Code, is amended by adding at the end the following new item: 
 
 
437. Allowance to cover monthly deduction from basic pay for Servicemembers’ Group Life Insurance coverage. 
(c)Effective dateSection 437 of title 37, United States Code, as added by subsection (a), shall apply to months beginning after September 30, 2005. 
 
